        Case 4:19-cv-00146-LMM Document 1 Filed 07/09/19 Page 1 of 12




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                               ROME DIVISION

YVONNE BROWN,                         )
                                      )
      Plaintiff,                      )
                                      )       CIVIL ACTION
vs.                                   )
                                      )       FILE No. _____________________
PAULDING GOODMAN, LLC,                )
                                      )
      Defendant.                      )

                                  COMPLAINT

      COMES NOW, YVONNE BROWN, by and through the undersigned

counsel, and files this, her Complaint against Defendant PAULDING

GOODMAN, LLC pursuant to the Americans with Disabilities Act, 42 U.S.C. §

12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36

(“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as follows:

                         JURISDICTION AND VENUE

      1.     This Court has original jurisdiction over the action pursuant to 28

U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et

seq., based upon Defendant’s failure to remove physical barriers to access and

violations of Title III of the ADA.

      2.     Venue is proper in the federal District Court for the Northern District


                                          1
        Case 4:19-cv-00146-LMM Document 1 Filed 07/09/19 Page 2 of 12




of Georgia, Rome Division.

                                      PARTIES

      3.     Plaintiff YVONNE BROWN (hereinafter “Plaintiff”) is, and has been

at all times relevant to the instant matter, a natural person residing in Dallas,

Georgia (Paulding County).

      4.     Plaintiff is disabled as defined by the ADA.

      5.     Plaintiff is required to traverse in a wheelchair and is substantially

limited in performing one or more major life activities, including but not limited

to: walking, standing, grabbing, grasping and/or pinching.

      6.     Plaintiff uses a wheelchair for mobility purposes.

      7.     Defendant PAULDING GOODMAN, LLC (hereinafter “Defendant”)

is a Delaware limited liability company that transacts business in the state of

Georgia and within this judicial district.

      8.     Defendant may be properly served with process via its registered

agent for service, to wit: R. Hunt Dunlap, Esq., The Dunlap Firm, LLC, Buckhead

Centre, 2964 Peachtree Road, N.W., Suite 300, Atlanta, Georgia 30305.

                           FACTUAL ALLEGATIONS

      9.     On or about May 29, 2019, Plaintiff was a customer at “Firehouse

Subs,” a business located at 4795 Jimmy Lee Smith Parkway, Suite 101, Hiram,


                                             2
        Case 4:19-cv-00146-LMM Document 1 Filed 07/09/19 Page 3 of 12




Georgia 30141.

      10.    Defendant is the owner (or co-owner) of the real property and

improvements that are the subject of this action. (The structures and improvements

situated upon said real property shall be referenced herein as the “Facility,” and

said real property shall be referenced herein as the “Property”).

      11.    Plaintiff lives, commutes and/or travels in the near vicinity of the

Facility and Property.

      12.    Plaintiff’s access to the business(es) located at 4795 Jimmy Lee Smith

Parkway, Hiram, Georgia 30141, Paulding County Property ID number

176.1.2.020.0000, and/or full and equal enjoyment of the goods, services, foods,

drinks, facilities, privileges, advantages and/or accommodations offered therein

were denied and/or limited because of her disabilities, and she will be denied

and/or limited in the future unless and until Defendant is compelled to remove the

physical barriers to access and correct the ADA violations that exist at the Facility

and Property, including those set forth in this Complaint.

      13.    Plaintiff has visited the Facility and Property at least once before and

intends on revisiting the Facility and Property once the Facility and Property are

made accessible.

      14.    Plaintiff intends to revisit the Facility and Property to purchase goods


                                          3
        Case 4:19-cv-00146-LMM Document 1 Filed 07/09/19 Page 4 of 12




and/or services.

      15.    Plaintiff travelled to the Facility and Property as a customer and as an

advocate for the disabled, encountered the barriers to access at the Facility and

Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result

of the illegal barriers to access present at the Facility and Property.

                               COUNT I
                   VIOLATIONS OF THE ADA AND ADAAG

      16.    On July 26, 1990, Congress enacted the Americans with Disabilities

Act 42 U.S.C. § 12101 et seq. (the “ADA”).

      17.     The ADA provided places of public accommodation one and a half

years from its enactment to implement its requirements.

      18.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 (if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      19.    The Facility is a public accommodation and service establishment.

      20.    The Property is a public accommodation and service establishment.

      21.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991,

the Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

                                           4
        Case 4:19-cv-00146-LMM Document 1 Filed 07/09/19 Page 5 of 12




      22.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

      23.    Liability for violations under Title III or the ADA falls on “any person

who owns, leases (or leases to), or operates a place of public accommodation.” 42

U.S.C. § 12182(a).

      24.    The Facility must be, but is not, in compliance with the ADA and

ADAAG.

      25.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

      26.     Plaintiff has attempted to, and has to the extent possible, accessed the

Facility and the Property in her capacity as a customer of the Facility and Property

and as an advocate for the disabled, but could not fully do so because of her

disabilities resulting from the physical barriers to access, dangerous conditions and

ADA violations that exist at the Facility and Property that preclude and/or limit her

access to the Facility and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.


                                          5
        Case 4:19-cv-00146-LMM Document 1 Filed 07/09/19 Page 6 of 12




      27.    Plaintiff intends to visit the Facility and Property again in the very

near future as a customer and as an advocate for the disabled in order to utilize all

of the goods, services, facilities, privileges, advantages and/or accommodations

commonly offered at the Facility and Property, but will be unable to fully do so

because of her disability and the physical barriers to access, dangerous conditions

and ADA violations that exist at the Facility and Property that preclude and/or

limit her access to the Facility and Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this

Complaint.

      28.    Defendant has discriminated against Plaintiff (and others with

disabilities) by denying her access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Facility

and Property, as prohibited by, and by failing to remove architectural barriers as

required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

      29.    Defendant will continue to discriminate against Plaintiff and others

with disabilities unless and until Defendant is compelled to remove all

physical barriers that exist at the Facility and Property, including those specifically

set forth herein, and make the Facility and Property accessible to and usable by


                                          6
        Case 4:19-cv-00146-LMM Document 1 Filed 07/09/19 Page 7 of 12




Plaintiff and other persons with disabilities.

      30.    A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Facility and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and

accommodations of the Facility and Property include, but are not limited to:

      a.     One of the two (2) accessible parking space signs on the

             Property is not installed at a permissible height, in violation of

             section 502.6 of the 2010 ADAAG standards.

      b.     One of the two (2) accessible parking spaces on the Property

             are not adequately marked, and is in violation of section 502.1

             of the 2010 ADAAG standards.

      c.     The access aisle adjacent to the accessible parking spaces on the

             Property is not level due to the presence of a ramp within the

             boundaries of said access aisle, in violation of section 502.4 of

             the 2010 ADAAG standards.

      d.     The above-described ramp protrudes into the boundaries of the

             adjacent accessible parking spaces, in violation of section 502.4

             of the 2010 ADAAG standards.


                                           7
           Case 4:19-cv-00146-LMM Document 1 Filed 07/09/19 Page 8 of 12




      e.       There is an excessive vertical rise at the base of the above-

               described   accessible ramp on the Property, in violation of

               section 405.7 of the 2010 ADAAG standards.

      f.       Due to a lack of parking stops that encourage vehicles to pull

               up far enough to block the accessible route to the entrances of

               the Facility, there are publicly accessible areas of the Property

               having accessible routes with clear widths below the minimum

               36 (thirty-six) inches required by section 403.5.1 of the 2010

               ADAAG standards.

      g.       Multiple portions of the walking surfaces of the accessible route

               on the Property have a slope in excess of 1:20 (one to twenty),

               in violation of section 403.3 of the 2010 ADAAG standards.

      h.       Portions of the accessible route leading to the accessible

               entrances of the Facility have rises greater than 6 (six) inches,

               but do not have handrails along such raised portions that

               comply with section 505 of the 2010 ADAAG standards, in

               violation of section 405.8 of the 2010 ADAAG standards.

      31.      The violations enumerated above may not be a complete list of the

barriers, conditions or violations encountered by Plaintiff and/or which exist at the


                                           8
        Case 4:19-cv-00146-LMM Document 1 Filed 07/09/19 Page 9 of 12




Facility and Property.

      32.    Plaintiff requires an inspection of Facility and Property in order to

determine all of the discriminatory conditions present at the Facility and Property

in violation of the ADA.

      33.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      34.    All of the violations alleged herein are readily achievable to modify

to bring the Facility and Property into compliance with the ADA.

      35.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because the nature and cost of the modifications are relatively low.

      36.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because Defendant has the financial resources to make the necessary

modifications.

      37.    Upon information and good faith belief, the Facility and Property

have been altered since 2010.


                                         9
       Case 4:19-cv-00146-LMM Document 1 Filed 07/09/19 Page 10 of 12




      38.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

      39.    Plaintiff is without adequate remedy at law, is suffering irreparable

harm, and reasonably anticipates that she will continue to suffer irreparable harm

unless and until Defendant is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Facility and Property, including

those alleged herein.

      40.    Plaintiff’s requested relief serves the public interest.

      41.    The benefit to Plaintiff and the public of the relief outweighs any

resulting detriment to Defendant.

      42.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees

and costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      43.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to

grant injunctive relief to Plaintiff, including the issuance of an Order directing

Defendant to modify the Facility and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)    That the Court find Defendant in violation of the ADA and ADAAG;

      (b)    That the Court issue a permanent injunction enjoining Defendant from


                                          10
       Case 4:19-cv-00146-LMM Document 1 Filed 07/09/19 Page 11 of 12




            continuing its discriminatory practices;

      (c)   That the Court issue an Order requiring Defendant to (i) remove the

            physical barriers to access and (ii) alter the subject Facility and

            Property to make them readily accessible to, and useable by,

            individuals with disabilities to the extent required by the ADA;

      (d)   That the Court award Plaintiff’s counsel reasonable attorneys' fees,

            litigation expenses and costs; and

      (e)   That the Court grant such further relief as deemed just and equitable

            in light of the circumstances.

                                      Dated: July 9, 2019.

                                      Respectfully submitted,

                                      /s/Craig J. Ehrlich
                                      Craig J. Ehrlich
                                      Georgia Bar No. 242240
                                      The Law Office of Craig J. Ehrlich, LLC
                                      1123 Zonolite Road, N.E., Suite 7-B
                                      Atlanta, Georgia 30306
                                      Tel: (800) 238-3857
                                      Fax: (855) 415-2480
                                      craig@ehrlichlawoffice.com

       CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule


                                        11
       Case 4:19-cv-00146-LMM Document 1 Filed 07/09/19 Page 12 of 12




5.1 of the Northern District of Georgia, using a font type of Times New Roman

and a point size of 14.

                                   /s/Craig J. Ehrlich
                                   Craig J. Ehrlich




                                     12
